THOMSON, J.,
—Defendant, Salvatore Lizzio, has moved for a protective order against the taking of a deposition in aid of execution in Monroe County, pursuant to a foreign judgment entered in the Court of Common Pleas of Dauphin County from a judgment from the New York Supreme Court, Nassau County. Defendant’s motion is based on the alleged fact that he is not a Monroe County resident, that no judgment has been entered in Monroe County against him, nor action commenced thereunder, etc.
As we read Pa.R.C.P. 3117(a), under which au*241thority said deposition is to be taken, defendant has set forth no basis upon which the relief requested may be granted. The rule contemplates the issuance of process in any county in which such a deposition is sought to be taken, whether or not judgment has been entered in that county. There is also no requirement set forth in the said rule that defendant reside in the county where the deposition is sought to be taken. Hence, we see no basis upon which to order the said deposition not be taken.
We will issue the following
ORDER
And now, June 11,1981, the motion of defendant, Salvatore Lizzio for a protective order, pursuant to Pa.R.C.P. 4012, is hereby denied.